DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 12, 28, 39 and 52 in the reply filed on 08/30/2022 is acknowledged. However, after electing without traverse, applicant made the following comments:

Applicants respectfully request that the Examiner provide written confirmation that Group I is represented by claims 1, 12, 28, 39, and 52, and that Group II is represented by claims 17, 18, 19, 21, 23, and 114.

Applicants disagree with the Examiner’s allegations that WO 2015/15295 discloses a capsule of fibroblasts or fibroblast-like cells with an inherent property of firmness as required by the present claims. Restriction Requirement, p. 5. But Applicants’ election of Group I renders the issue moot with respect to unity of invention.

Applicants have correctly noted that claim 114 should be in Group II.  In view of the election without traverse of Group I, applicant’s comments regarding the inherent property of firmness are acknowledged.  However, no degree of firmness is claimed. 

Status of Claims 
Claims 1, 12, 17-19, 21, 23, 28, 39, 50, 52, 114-116, 140 are pending in this application.  Claims 17-19, 21, 23, 50, 114-116 and 140 are withdrawn from examination as being directed to a nonelected invention. 
Claims 1, 12, 28, 39 and 52 are examined in this Office Action. 

Information Disclosure Statement
No information disclosure statement (IDS) has been filed at the time this Office Action was prepared.

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 28, 52 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fischbach et al (US 20100056390) (Fishbach) as evidenced by Zebisch et al (“Protocol for effective differentiation of 3T3-L1 cells to adipocytes,” Anal. Biochem. 425 (2012) 88–90) (Zebisch).
Normally, only one reference should be used in making a rejection under 35 U.S.C. 102. However, a 35 U.S.C. 102  rejection over multiple references has been held to be proper when the extra references are cited to
(A) Prove the primary reference contains an "enabled disclosure;"
(B) Explain the meaning of a term used in the primary reference; or
(C) Show that a characteristic not disclosed in the reference is inherent.

In the instant case, Zebisch is cited to provide evidence that a characteristic not disclosed in the reference is inherent.  Specifically, Zebisch is provided to evidence that 3T3-L1 cells are fibroblasts (Abstract).

Fischbach discloses a three-dimensional cell culture system (abstract) that is biomimetic for tumors [0004] (the claimed three-dimensional engineered tissue construct;” claim 1).   Fischbach discloses construct cells can be stromal cells [0009] and the construct can further include tumor cells. Fischbach also discloses [0192] 3T3-L1 cells which are fibroblasts (as evidenced by Zebisch) can be incorporated into the 3-dimensional matrices and that human breast cancer cells were also incorporated therein [0184]. 
Applicant’s specification [0135] discloses “the connective tissue cells derived from the mesoderm are stromal cells.”  Fischbach discloses the construct cells can be stromal cells and therefore the discloses the claimed “connective tissue cells derived from the mesoderm and exhibiting a capsule of fibroblasts or fibroblast-like cells on the outer surface of the tissue construct;” claim 1, part 1.
Fischbach discloses [0021] the cell culture system comprises a second cell of interest of different cell type from the first cell of interest.   
Fischbach discloses the [0090], [0109] tumor cells in the presence or absence of other cell types are incorporated and cultured in three-dimensional alginate-based matrices of differential stiffness (the claimed “wherein the capsule of fibroblasts provides a firmness that permits penetration or incision of the construct and deposition of a cellular material within the construct while maintaining the outer form of the construct.;” claim 1, part 2).  Fischbach discloses [0086] the pathologically relevant tumor microenvironment can be used for high-throughput drug screening. 
Fischbach discloses [0020] the tumor cells can be breast tumor cells (the claimed “primary tumor;” claim 28).
Fischbach discloses [0170] a plurality of three-dimensional cell culture systems (the claimed “plurality of the three-dimensional, engineered, biological cancer models in the form of an array;” claim 52). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Fischbach et al (US 20100056390) (Fishbach) as applied to claims 1, 28 and 52 above and further in view of Shepherd et al (US 2014/0274802) (Shepherd).  

The teachings of Fischbach above are incorporated herein in their entirety.  Fischbach differs from the claims in that the document fails to disclose the tissue constructs further comprises at least one type of immune cell.  However, Shepherd cures the deficiency.
Shepherd discloses engineered liver tissues, arrays thereof and methods of making the engineered tissues (title).  Shepherd discloses [0005] engineered, living, three-dimensional liver tissue constructs comprising: one or more layer and that the construct can further comprise immune cells [0005] (the claimed “further comprising at least one type of immune cells;” claim 12) (the claimed “further comprising at least one type of immune cells;” claim 39). 
It would have been obvious to one of ordinary skill to modify the Fishbach construct by including immune cells in the construct in view of the teaching of Shepherd that the construct can be used for disease modeling [0004].  
One of ordinary skill would have had a reasonable expectation of success in including immune cells in the Fishbach construct in view of the teachings of Shepherd that [0071] the construct for disease screening mimics the environmental conditions found within the development, homeostasis and pathogenesis of natural tissue by recreating native tissue-like intercellular interactions.  
One of ordinary skill would have been motivated to include immune cells in the construct in view of the teachings of Shepherd that [0071] the construct for disease screening mimics the environmental conditions found within the development, homeostasis and pathogenesis of natural tissue by recreating native tissue-like intercellular interactions.    

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632